DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25JUN2021 have been fully considered but they are not persuasive.
Regarding the new matter, the preliminary amendment was filed on 10MAY2017, which is the same date as filing the original claims and therefore not considered new matter. This claim for reference reads:
The laboratory scale water purification system according to claim 1,
wherein, in order to control the predetermined target recovery rate and to keep the permeate flow rate substantially constant, said controller (13) is adapted to close the second flow rate regulator (4) and open the first flow rate regulator (3) to decrease the recovery rate of the reverse-osmosis device (2), and/or to open the second flow rate regulator (4) and close the first flow rate regulator (3) to increase the recovery rate for the reverse-osmosis device (2), and
wherein said controller (13) is adapted to control the predetermined target recovery rate in a closed loop (feedback control), and wherein said controller (13) is adapted to determine the current recovery rate of the reverse-osmosis device (2) based on the detection result of the first and second flow meters (5,6) according to the following relation:
(recovery rate of the reverse-osmosis device (2)) =
(permeate flow rate at the outlet of the reverse-osmosis device (2)) / (permeate flow rate at the outlet of the reverse-osmosis device (2) + flow rate of the retentate flow that is removed from the system).

This claim does not support the limitation “said controller is adapted to determine the current recovery rate of the reverse-osmosis device based on the detection result of the first flow meter and the first and second conductivity cells”. This also defies logic. The variables in the equation of the claim all depend on flow rates, which are determined by flow meters, not conductivity cells. The same issue applies to claim 17.

Regarding JANK, a full reading of the paragraph on P5/L2-P6/L2 still teaches and/or suggests that the water quality of the output will change based on the water quality of the feed. The old maxim “garbage in equals garbage out” still holds- the more particles in the feed will obviously provide more particles in the retentate. This is just conservation of mass- old school chemical engineering math. This could even be reduced to pure common sense.
The teaching, suggestion, or motivation to combine a reference does not preclude examiners from employing common sense. In DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed. Cir. 2006), the use of common sense does not require a “specific hint or suggestion in a particular reference,” only a reasoned explanation that avoids conclusory generalizations. Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009).
Furthermore, Fig. 1 #LFk of JANK in the rejection previously presented is indicated as the first conductivity cell, not the second.
Regarding the combination of references, the rejection is not the addition of scale inhibitor, but rather the use of conductivity meters in controlling RO systems. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 6,17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claims 6,17, the specification as originally filed discloses “the controller is adapted to determine the current recovery rate of the reverse-osmosis device based on the detection result of the first and second flow meters” on P11/L6-8. Claims 6,17 claim “said controller is adapted to determine the current recovery rate of the reverse-osmosis device based on the detection result of the first flow meter and the first and second conductivity cells”, which is new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7,10,13-14,17-18 are rejected under 35 U.S.C. 103 as being unpatentable over GAIGNET (US 7407585) in view of JANK (WO 2006128730).
Regarding claim 2, GAIGNET teaches a water purification system (title, Figs.) comprising:
a reverse-osmosis device (Fig. 1 #11);
a feed medium flow path (see arrow at Fig. 1 #13,15) including a pump (Fig. 1 #13) capable of elevating a pressure of a feed medium and supplying a feed medium under pressure to a feed inlet of the reverse osmosis device, wherein the reverse-osmosis device is capable of producing a permeate flow (see arrow at Fig. 1 #22) and a concentrate flow (see arrow at Fig. 1 #16) from the feed medium and has a permeate outlet and a retentate outlet;
an electro-deionization device (Fig. 1 #12) having an inlet in fluid communication with the permeate outlet of the reverse-osmosis device (see Fig. 1), and a purified water outlet (Fig. 1 #23);
a first retentate flow path (see arrow at Fig. 1 #20) in fluid communication with the retentate outlet of the reverse-osmosis device (see Fig. 1), for removing retentate from the system, said first retentate flow path including a first flow rate regulator (Fig. 1 #19) adapted to be remote controlled (C2/L53-57);
a second retentate flow path (see arrow at Fig. 1 #17) in fluid communication with the retentate outlet of the reverse osmosis device (see Fig. 1) capable of recirculating retentate to the feed medium flow path at an upstream position of the pump, said second retentate flow path including a second flow rate regulator (Fig. 1 #21; C4/L36-37; C2/L46-50) adapted to be remote controlled;

an automatic controller (C2/L48-50,53-55; C4/L47-53; C6/L62-67) for remote controlling the first and second flow rate regulators such that a predetermined target recovery rate and a predetermined target permeate flow rate are controlled for the reverse-osmosis device (C2/L9-11,41-42).
GAIGNET’s purpose is controlling and optimizing the recovery rate (C2/L32-36). GAIGNET does not teach conductivity cells. However, JANK teaches a reverse osmosis system (title, Figs) comprising:
RO modules (Fig. 1 #7,8),
a first flow meter (Fig. 1 #Vp; P19/L16-18) downstream of the permeate outlet for detecting the permeate flow rate produced by the reverse-osmosis device;
a first conductivity cell (Fig. 1 #LFk; P20/L2-4) provided in the first retentate flow path for detecting the conductivity or ion concentration of the retentate flow; and,
a second conductivity cell (either implied or made obvious: “the number and size of the particles of scale forming compounds which appear in the retentate […] substantially depends on the composition of the feed water”; P5/L20-23) provided in the feed medium flow path for detecting the conductivity or ion concentration of the feed medium flow; and,
an automatic controller (P15/L15-17; Fig. 1 #13; P20/L5-8).
JANK teaches the purpose of the controller is to control the amount of antiscaling agent to add to the system to control scaling (P3/L21-23; P4/L25-31). However, one 
Regarding claims 3-7,17-18, the combined references teach and/or suggests a controller capable of independently controlling the regulators for the purpose of controlling the system. The intended use or method of controlling the regulators (e.g. simultaneous control) does not provide structure to the device. Furthermore, it is obvious to independently control the regulators for whatever purpose, for example, to control the recovery or permeate flow (GAIGNET C2/L9-11,41-42). Furthermore the controller controls a flow rate based on a measured property (conductivity or flow rate) and thus is inherently a closed feedback loop.
Furthermore, the combined references teach and/or suggests a controller that is capable of determining the current recovery rate (GAIGNET C2/L32-36) based on the detection result of the first flow meter and the first and second conductivity cells (JANK Fig. 1) according the claimed relation, which is just mass balancing or math (see also above).
Regarding claim 10, GAIGNET teaches a predetermined initial recovery rate (C2/L9-11) which is known to vary according to temperature (C2/L20-36). Therefore it is obvious to one having ordinary skill in the art to provide a controller to allow setting of a predetermined initial target recovery rate of the reverse-osmosis device based on a feed medium analysis of temperature.
Regarding claim 13, GAIGNET teaches the controller is adapted to perform the control of e.g. a target recovery rate (C2/L9-11,32-36).
Regarding claim 14, GAIGNET teaches the first flow rate regulator is a remote controllable motorized needle valve (C2/L53-57).
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over GAIGNET (US 7407585) in view of JANK (WO 2006128730) in view of RELA (US 6607668).
Regarding claim 8, GAIGNET teaches a pressure sensor (Fig. 1 #21) is provided for detecting the pressure of the retentate flow. GAIGNET does not teach an alarm. However, RELA teaches a water purifier (title, Figs.) including a reverse osmosis module (Figs. 1,3 #46) including flow meters and pressure meters on both the concentrate and permeate lines and a control system that issues alarms when the pressures are abnormal to alert a user via an alarm when periodic maintenance is required (C9/L47-65; C3/L54-61).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the controller of GAIGNET with an alarm of RELA in order to alert a user when periodic maintenance is required and improve operational efficiency. The references are combinable, because they are in the same technological environment of reverse osmosis devices. See MPEP 2141 III (A) and (G).
Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over GAIGNET (EP 1457460) in view of JANK (WO 2006128730) in view of KENLEY (US 20130126430).
Regarding claim 11, GAIGNET’s purpose is controlling and optimizing the recovery rate (C2/L32-36). GAIGNET does not teach conductivity cells. JANK teaches conductivity cells in the permeate (Fig. 1 #LFp) and retentate (Fig. 1 #LFk) streams. KENLEY teaches a water purification system (title, Figs.) including a reverse osmosis device (Fig. 3 #800) that is controlled via conductivity sensors at the permeate (Fig. 3 #822) and at the feed (Fig. 3 #430) and a controller that calculates the rejection (par. [0060]), which is a results effective variable for RO performance and sound any alarms if necessary.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the controller of GAIGNET with conductivity sensors and programmed controller of KENLEY in order to control the rejection rate and improve performance. The references are combinable, because they are in the same technological environment of reverse osmosis devices. See MPEP 2141 III (A) and (G).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over GAIGNET (EP 1457460) in view of JANK (WO 2006128730) in view of KENLEY (US 20130126430) in view of RELA (US 6607668) in view of GALLAGHER (US 5558753).
Regarding claim 12, GAIGNET does not teach a conductivity cell downstream of the purified water outlet of the electro-deionization device (EDI). However, RELA teaches a water purifier (title, Figs.) including a reverse osmosis module (Figs. 1,3 #46) 
GALLAGHER teaches a polarity reversal and double reversal electrodeionization apparatus (title, figs.) and that it is known that carbon dioxide (CO2) is generated by the EDI, which increases the electrical resistance that affects the EDI performance (C1/L63-C2/L6). GALLAGHER further teaches an automatic controller reading data from e.g. an ion monitor that determines CO2 (C22/L26-53; C27/L18-21).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the controller of GAIGNET with a conductivity cell after the EDI as taught by RELA in order to determine CO2 as taught by GALLAGHER and control and improve the EDI performance. The references are combinable, because they are in the same technological environment of EDI devices. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777